
	

113 HR 1396 IH: California Federal Milk Marketing Order Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1396
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Valadao (for
			 himself, Mr. Nunes,
			 Mr. McCarthy of California,
			 Mr. Costa,
			 Mr. LaMalfa, and
			 Mr. Denham) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide for the inclusion of the State of California
		  as a separate Federal milk marketing order upon the petition and approval of
		  California dairy producers of such inclusion.
	
	
		1.Short titleThis Act may be cited as the
			 California Federal Milk Marketing
			 Order Act.
		2.Inclusion of
			 California as separate milk marketing order
			(a)Inclusion
			 authorizedUpon the petition
			 and approval of California dairy producers in the manner provided in section 8c
			 of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, the Secretary of
			 Agriculture shall designate the State of California as a separate Federal milk
			 marketing order.
			(b)Special
			 considerationsIf designated under subsection (a), the order
			 covering California shall have the right to reblend and distribute order
			 receipts to recognize quota value.
			
